Gilbert, J.
1. An election for members of a county board of roads and revenue is not invalid because the candidates are voted for as “ county commissioner.” “ Commissioners of roads and revenue ” and “ county commissioners ” are terms used interchangeably in the constitution, and have been so used in the decisions of this court. Dyer v. Martin, 132 Ga. 445, 447 (64 S. E. 475); Morris v. Smith, 153 Ga. 438 (2) (112 S. E. 468).
2. The amendment to the constitution proposed by the General .Assembly in the act of 1914 (Ga. Laws 1914, p. 43) did not have the effect of changing the term of office of members of the board of roads and revenues of Hancock County, as provided in the act creating said board (Ga. Laws 1902, p. 217). The members of the board of roads and revenue are county officers, but are not such' county officers as are referred to in art. 11, sec. 2, par. 1, of the State constitution (Civil Code (1910), § 6599), which, as amended, provides in part that “ The county officers shall be elected by the qualified voters of their respective counties, or districts, and shall hold their offices for four years.” The next paragraph of the constitution (Civil Code, § 6600), provides: “Whatever tribunal, or officers, may. hereafter be created by the General Assembly, for the transaction of county matters, shall be uniform throughout the State, and of the same name, jurisdiction, and remedies,- except that the General Assembly may provide for the appointment of commissioners of road and revenues in any county,” and art. 6, section 19, par. 1 of the constitution (Civil Code, § 6548), provides as follows: “ The General Assembly shall have power to provide for the creation of county commissioners in such counties as may require them, and to define their duties.” It has been held by this court that the legislature has power to pass separate and distinct acts for any counties which require county commissioners, and “ it is not necessary that these acts shall be uniform in their operation in all such counties.” Smith v. Duggan, 153 Ga. 463, 465 (112 S. E. 458), and authorities cited.
3. The court did not err in rendering judgment for petitioners.

Judgment affirmed.


All the Justices concur.

Wiley & Lewis and Allen & Pottle, fdr plaintiffs in error.
Burwell & Fleming and G. L. Dickens, contra.